department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date contact person identification_number telephone number employer_identification_number uil egen i a l o l d i s u w e u o g n o l s n i n o n o b d i o l o l m r i b i e i ' x i o this is in response to your letter dated date as supplemented requesting rulings under sec_4941 sec_4946 and the income_tax provisions of the internal_revenue_code hereafter code’ tis a_trust that was organized on date a t is exempt under sec_501 of the code and is a private_foundation a is the creator of t and the settlor of the 20u750020 underlying trust agreement a is contemplating lifetime and testamentary gifts of z stock to t the trustee of t is w a national banking institution the trust officers at w who are responsible for administering t do not own stock in z in their individual capacities further no other employees of w involved in administering t will own z stock in their individual capacities z's stock is publicly traded on the c z has millions of shares outstanding a has served as an officer employee of z prior to di a served on z’s board_of directors from d2 until d3 a is not currently serving on z’s board_of directors and has no plans to do so none of a’s lineal_descendants have served on z’s board_of directors a currently holds approximately e percent of the z stock through entities controlled by him a is the founder of z it is proposed that a through a’s revocable_trust contribute x shares of z stock to t as a charitable_contribution t then intends to offer to sell such shares of z stock owned by it to z at fair_market_value the board_of directors would vote on whether to redeem the shares pursuant to t’s offer pursuant to i’s offer the proceeds from the redemption of stock by z would provide t with funds to further its charitable purposes a desires to further his charitable intentions during his lifetime and does not want to wait until his death to make a significant contribution to t z would not be obligated to redeem the shares after a’s death a’s revocable_trust will transfer approximately times x shares of z stock to t t then intends to offer to sell such shares of z stock owned by it to z at fair_market_value the board_of directors of z would then vote on whether to redeem such shares pursuant to t’s offer z would not be obligated to redeem the shares upon t's offer a is also aware that the ownership of the z stock by his estate after his death may create a problem of excess_business_holdings at that time any redemption of the z stock at the time of the inter_vivos gift of x shares of stock is also intended to diminish that excess_business_holdings problem thus a wishes to know whether the redemption of stock creates self-dealing issue under sec_4941 of the code for purposes of this ruling you have also disclosed that article k of the trust agreement provides for a committee of trust advisors to t hereafter trust advisors which will generally provide non-binding advice to the trustee a is the chairman of the trust advisors until his death three sons of a are also trust advisors b is a_trust advisor and will assume the position of chairman of the trust advisors on a’s death b is also chairman of the board_of directors and chief_executive_officer of z the fifth person on the trust advisors replacing a on the trust advisors committee after his death is c who is also on the board_of directors of z the three sons of a and also c own relatively small amounts of stock of z b own sec_2 percent of stock of z the trust agreement of t name sec_3 persons as co-trustees the voting co- trustees of t solely for the purpose of voting the z stock held directly or indirectly by t those persons are one of the sons of a plus b and d d does not own z stock amendment to the t trust agreement dated june notwithstanding anything in the trust agreement or any other amendment thereto to the contrary the following shall govern the voting of z stock held directly or indirectly by this trust provides that it is settlor’s intention that three individuals vote all z stock held directly or indirectly hereunder such persons shall be co-trustees of this trust solely for the purpose of voting such shares of z stock such individual co- trustees or their successors shall act by vote of a majority of such individual co-trustees then serving c will shall act as a voting co-trustee only so long as he is an advisor to the corporate trustee of this charitable_trust the corporate trustee shall be under no duty to make any inquiry determination or recommendations with respect to the propriety of the vote by such individual co-trustees nor shall the corporate trustee be liable for any loss resulting to the trust by reason of their voting decisions the settlor expressly relieves the corporate trustee from any responsibility with respect to the vote by such individual co-trustees a is the largest shareholder of z stock holding actually or constructively e percent of the stock the next largest shareholder holds percent of z stock and is unrelated to a the information you submitted indicates that a has been a long time officer employee of z ending in d4 further a has been on z’s board_of directors from d2 until d3 the proxy statement attached to the information submitted describes a as chairman emeritus of the company since d4 the information also suggests that a has been the largest shareholder of z for some time in a held almost f percent of the z stock and was by far the largest single shareholder a is g years of age you have represented that a does not have practical or effective_control of z even though he is the largest single shareholder in essence you assert that a does not have a relationship or affiliation with b and or c which would enable a to influence b or c further you assert that even if a could influence b and c they make up only percent of the directors of z you also represent that a alone or with the next largest shareholder could not combine to control z since the two together hold less than percent of the stock further you assert that this shareholder is an institutional investor with no relationship with a you have requested the following rulings on behalf of t the z stock owned by w officers and directors and the z stock held by the trust officers and w as trustees of trusts owning such stock would not be included in the thirty-five percent test as outlined below z’s purchase of the shares of z stock from t during a’s lifetime will not constitute an act of self-dealing under sec_4941 of the code z’s purchase of z stock from t following a’s death will not constitute an act of self-dealing under sec_4941 of the code law and analysis sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as any direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person sec_4946 defines the term disqualified_person for purposes of the application of sec_4941 of the code sec_4946 of the code defines the term disqualified_person to include a person who is a foundation_manager within the meaning of sec_4946 of the code sec_4946 of the code defines the term foundation manager’ as and officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having the authority or responsibility with respect to such act or failure to act 90v0750020 sec_53 d -1 b of the treasury regulations hereafter regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of subparagraph of this paragraph and which is not described in sec_4946 f or g because the persons described in sec_4946 b c or d own no more than percent of the combined voting power or profits or beneficial_interest of such organization shall not be treated as an act of indirect self-dealing between the foundation and the disqualified_person solely because of the ownership_interest of such person in such organization sec_53 d -1 b of the regulations provides in part that for purposes of indirect self-dealing an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to - engage in a transaction which if engaged in with the private_foundation would constitute self-dealing for purposes of this paragraph an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified_person if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization’s governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing sec_53_4946-1 of the regulations provides that the term combined voting power includes the voting power represented by holdings of voting_stock actual or constructive but does not include voting rights held only as a director or trustee revrul_74_287 1974_1_cb_327 discusses the disqualified_person status of employees of a bank which is designated as the trustee of a private_foundation the ruling holds that although the employees of the bank delegated fiduciary responsibility for administering the trust are ultimately responsible to the board and the executive officers of the bank for actions taken with respect to the trust they are free on a day-to- day basis to administer the trust and distribute the funds according to their best judgment and therefore have powers or responsibilities similar to those of trustees of the foundation ruling_request the redemption of stock of z owned by t generaily only becomes a problem under sec_4941 of the code if z is a disqualified_person with respect to t within the meaning of sec_4946 of the code sec_4946 of the code states that the term disqualified_person means a corporation of which persons described in paragraphs a b c or d own more than percent of the voting power as indicated earlier a and his sons own not much over e percent of the stock of z b who is a foundation_manager own sec_2 percent of the stock of z c who is also a foundation_manager owns dollar_figure percent of z stock thus z will not be deemed to be a disqualified_person unless the other foundation_manager specifically w holds a sizeable portion of z's voting_stock sec_53_4946-1 of the regulations provides that the term combined voting power includes voting power represented by holdings of voting_stock actual or constructive but does not include voting rights held only as a director or trustee thus stock of z owned by w_ foundation_manager of t is not included in the percent test of sec_4946 of the code to the extent that the stock held by w is held as a trustee or director for other entities it has also been represented that w does not hold any z stock in its individual capacity eg for the bank’s own investment purposes revrul_74_287 1974_1_cb_327 discusses the disqualified_person status of employees of a bank which is designated as the trustee of a private_foundation the ruling holds that although the employees of the bank delegated fiduciary responsibility for administering the trust are ultimately responsible to the board and the executive officers of the bank for actions taken with respect to the trust they are free on a day-to- day basis to administer the trust and distribute the funds according to their best judgment and therefore have powers or responsibilities similar to those of trustees of the foundation thus such employees of the bank are disqualified persons within the meaning of sec_4946 of the code as indicated above sec_53_4946-1 of the regulations provides that the term combined voting power’ includes voting power represented by holdings of voting_stock actual or constructive but does not include voting rights held only as a director or trustee thus stock of z held by the w employees in a fiduciary capacity as trustee or director is not included in the percent test of sec_4946 even though the employees are treated as foundation managers of t under the holding of revrul_74_287 further it is represented that such employees of w serving to administer the private_foundation on a day-to-day basis do not own any stock of z in their individual capacities thus there is no voting power attributable to them that is included for purposes of percent voting test ruling_request as explained above sec_4946 of the code defines the term disqualified_person to include a corporation of which persons who are disqualified 90u750020 persons hold more than percent of the voting power as described under the prior heading ruling_request a and his sons and the foundation managers of t hold less than percent of the combined voting power of i thus inthatzisnota disqualified_person the sale of stock between t and z is not an act of self-dealing a question has also been raised as to whether the sale of stock may be treated as an indirect act of self-dealing sec_53 d -1 b of the regulations provides that a transaction between a private_foundation and an organization which is not controlled by the foundation within the meaning of subparagraph of this paragraph and which is not described in sec_4946 f or g because the persons described in sec_4946 b c or d own no more than percent of the combined voting power or profits or beneficial_interest of such organization shall not be treated as an act of indirect self-dealing between the foundation and the disqualified_person solely because of the ownership_interest of such person in such organization sec_53 d -1 b of the regulations discusses an indirect act of self- dealing where the private_foundation controls another organization which is not necessarily a private_foundation itself the other foundation could be any kind of exempt non exempt_organization that regulation provides in part as follows for purposes of this paragraph an organization will be considered to be controlled by a private_foundation or by a private_foundation and disqualified_person if such persons are able in fact to control the organization even if their aggregate voting power is less than percent of the total voting power of the organization's governing body or if one or more of such persons has the right to exercise veto power over the actions of such organization relevant to any potential acts of self-dealing we have considered various ways in which t acting together with a or with a and b may be said to control the actions of z in fact even though such persons t plus a and b do not control_over percent of the voting_stock see sec_53 d - b example you explained in your letter of date that z has several policies and procedures in place to prevent one person or group of persons from controlling z z is a public company subject_to corporate governance listing standards of the c and rules of a federal regulatory commission further in accordance with the director independence standard of the c the z board is comprised of a substantial majority of independent directors z has determined that eighty percent of the current directors are independent only directors b and c are deemed not independent b is employed by z as an officer thus it is asserted that a does not control z by virtue of any influence he 2uvu750020 may exercise over b or c nor could b control z by virtue of his position with z as a director or an officer besides the fact that b and c both have fiduciary obligations when acting as directors they make up only twenty percent of z’s directors thus they do not have a sufficient vote on the board_of directors to control z you also represent that a alone does not own sufficient z stock to effectively or for practical purposes control z by virtue of owning e percent of z stock we also therefore conclude that when t receives the contribution of x shares of z stock as described above t and a together will not control z through the combination stock ownership of the two parties representing a little over e percent of the stock support for the conclusion that there is no practical or effective_control of z through stock ownership is based on the fact that the percentage ownership of z stock held by a has been declining slowly over the years it is also based on the intention of t to dispose_of the z stock since we conclude that z is not controlled by t within the meaning of sec_53 d -1 b of the regulations the redemption of stock by z from t is not a transaction that is treated as an indirect act of self-dealing under sec_4941 of the code thus we find no control of z by t and disqualified parties a a’s sons b and or c within the meaning of sec_53 d -1 b of the regulations such that indirect self-dealing is deemed to apply on the redemption of stock by z from t ruling_request we find that there is no self-dealing for the same reasons as discussed under the prior heading for ruling_request accordingly we rule as follows the z stock owned by w’s officers and directors and the z stock held by the trust officers and by w as trustees of trusts owning such stock is not included for purposes of calculating thirty-five percent of the total combined voting power provided in sec_4946 of the code z’s purchase of the shares of z stock from t during a’s lifetime will not constitute an act of self-dealing under sec_4941 of the code z’s purchase of the shares of z stock from t following a’s death will not constitute an act of self-dealing under sec_4941 of the code we express no opinion of the tax consequences to t under any other section of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
